                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

ERIC DILWORTH                                                                       PLAINTIFF

V.                                                   CIVIL ACTION NO. 1:17-CV-63-SA-DAS

TISHOMINGO COUNTY MISSISSIPPI                                                     DEFENDANT

                                            ORDER

        For all of the reasons fully explained in a separate Memorandum Opinion issued this same

day, the Defendant’s Motion for Summary Judgment [52] is GRANTED in part, and DENIED in

part. This CASE is DISMISSED without prejudice for lack of subject matter jurisdiction. The

Defendant’s request for summary judgment in its favor on the Plaintiff’s claims is DENIED, as is

its request for attorney’s fees under 42 U.S.C. §1988 as the Court did not reach the merits of the

Plaintiff’s claims.

        It is so ORDERED on this the 30th day of April, 2018.

                                              /s/ Sharion Aycock
                                             UNITED STATES DISTRICT COURT JUDGE
